DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No Information Disclosure Statement has been submitted.
The Examiner would like to remind Applicants about Duty of Disclosure, Candor, and Good Faith (See 37 C.F.R. F56 and MPEP2001).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 -7, and 11are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al., US2016/0049426 (corresponding to US 9,397,122).
In re Claim 1, Lim discloses a  display substrate, comprising: a first conductive pattern 202 located on a base substrate 200, wherein a ring-shaped conductive protection structure 310c is arranged at an edge of a preset region PR (Fig. A) of the first conductive pattern 202 and surrounds the preset region PR, and the conductive protection structure 310c is made of an anti-dry-etching material ([0069]); an insulation layer 225 covering the first conductive pattern 202, wherein the insulation layer 206 comprises a via-hole 501c corresponding to the preset region PR, and an orthographic projection of the via-hole 501c onto the base substrate 200 is surrounded by an orthographic projection of the conductive protection structure 310c onto the base substrate 200, and the orthographic projection of the via-hole 501c onto the base substrate 200 partially overlaps the orthographic projection of the conductive protection structure 310c onto the base substrate 200; and a second conductive pattern 230 located on a side of the insulation layer 206 away from the first conductive pattern 202, wherein the second conductive pattern 230 is electrically connected to the first conductive pattern 202 through the via-hole 501c (Figs. 1-9 and A; [0022-0091]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Lim’s Fig. 6 annotated to show the details cited

In re Claim 6, Lim discloses the display substrate according to claim 1, wherein the first conductive pattern 202 is a pattern of a light-shielding metal layer, and the second conductive pattern 230 is a pattern of a source-drain metal layer (Figs. 1-9 and A; [0022-0091]).
In re Claim 7, Lim discloses the display substrate according to claim 6, further comprising: the pattern of the light-shielding metal layer 202 located on the base substrate 200; the conductive protection structure 310c located on a side of the pattern of the light- shielding metal layer 202 away from the base substrate 200; a buffer layer 206 located on a side of the pattern of the light-shielding metal 202 and the conductive protection structure 310c away from the base substrate 200; an active layer 210 located on a side of the buffer layer 206 away from the base substrate 200; a gate insulation layer 215 located on a side of the active layer 210 away from the base substrate 200; a pattern of a gate metal layer 220 located on a side of the gate insulation layer 215  away from the base substrate 200; an interlayer insulation layer 225 located on a side of the pattern of the gate metal layer 220 away from the base substrate 200, wherein the buffer layer 206 and the interlayer insulation layer 225 constitute the insulation layer; the pattern of the source-drain metal layer 230 located on a side of the interlayer insulation layer 225 away from the base substrate 200, wherein the pattern of the source-drain metal layer 230 is electrically connected to the pattern of the light-shielding metal layer  202 through the via-hole 501c penetrating the buffer layer 206 and the interlayer insulation layer 225; and a passivation layer 235 (Fig. 7) located on a side of the pattern of the source-drain metal layer 230 away from the base substrate 200 (Figs. 1-9; [0022-0091]).
In re Claim 8, Lim discloses the display substrate according to claim 3, wherein the second conductive pattern 230 is in contact with the preset region PR of the first conductive pattern 202 through the via- hole 510c, to enable the second conductive pattern 230 to electrically connect to the first conductive pattern 202 (Fig. A).
In re Claim 11, Lim discloses a display device comprising the display substrate according to claim 1 (Figs. 1-2; [0006-0008]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lim as applied to claim  1 above.
In re Claim 2, Lim discloses all limitations of claim 2, including that the conductive protection structure 310c  is made of Cu, ITO or IGZO ([0069]), except for that the first conductive pattern 202 is made of Mo or an alloy of Mo, while Lim indicates that the first conductive pattern 202 is made of metal ([0060]).
The only difference between the Applicant’s Claim 2 and Lim’s reference is in the specified material of the first conductive pattern. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to substitute the metal of the first conductive pattern 202 is with Mo or an alloy of Mo, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 9, Lim discloses all limitations of Claim 9 except for that a cross-section of the via- hole 501c (Fig. 6) is of a circular or square shape.
The only difference between the Applicant’s Claim 9 and Lim’s reference is in the specified shape of the via-hole. 
Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the via-hole of the circular or square shape, since such a modification would have involved a mere change in the shape of a component.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP2144.04.IV.B)
Claims 12, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim.
In re Claim 12, Lim discloses a method for forming a display substrate, comprising: forming a first conductive pattern 202 on a base substrate 200 (Fig. 4); forming a ring-shaped conductive protection structure 310c (Fig. 5B) at an edge of a preset region PR (Fig. A) of the first conductive pattern 202 and surrounding the preset region PR, wherein the conductive protection structure 310c is made of an anti-dry-etching material ([0069]); forming an insulation layer (206, 225) covering the first conductive pattern 202 (Fig. 5B); performing a dry-etching on the insulation layer (206, 225) to form a via-hole 501c penetrating the insulation layer (206, 225) (([00456]), wherein an orthographic projection of the via-hole 501c onto the base substrate 200 is surrounded by an orthographic projection of the conductive protection structure 310c onto the base substrate 200, and the orthographic projection of the via-hole 501c onto the base substrate 200 partially overlaps the orthographic projection of the conductive protection structure 310c onto the base substrate 200; and forming a second conductive pattern 203 on the insulation layer (206. 225), wherein the second conductive pattern 203 is electrically connected to the first conductive pattern 202 through the via- hole 501c (Figs. 1-9 and A; [0022-0091]).
Lim does not specify that the etching on the insulation layer (206, 225) to form a via-hole 501c penetrating the insulation layer (206, 225)  is dry-etching.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use dry-etching on the insulation layer since it was known in the art that the dry-etching on insulating layer is well-known and routine technique in semiconductor  technology. (MPEP2144.I.)
In re Claim 14, Lim discloses all limitations of claim 14, including that the conductive protection structure 310c is made of Cu, ITO or IGZO (0069]) except for that the first conductive pattern is made of Mo or an alloy of Mo, while Lim indicates that the first conductive pattern 202 is made of metal ([0060]).
The only difference between the Applicant’s Claim 14 and Lim’s reference is in the specified material of the first conductive pattern. 
Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the first conductive pattern 202 is made of Mo or an alloy of Mo, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 18, Lim discloses the method according to claim 12, wherein the first conductive pattern 202 is a pattern of a light-shielding metal layer, and the second conductive pattern 230 is a pattern of a source-drain metal layer (Figs. 1-9 and A; [0022-0091]).
In re Claim 19, Lim discloses the method according to claim 18, further comprising: forming the pattern of the light-shielding metal layer 202 on the base substrate 200; forming the conductive protection structure 310c on a side of the pattern of the light- shielding metal layer 202 away from the base substrate 200; forming a buffer layer 206 on a side of the pattern of the light-shielding metal 202 and the conductive protection structure 310c away from the base substrate 200; forming an active layer 210 on a side of the buffer layer 206 away from the base substrate 200; forming a gate insulation layer 215 on a side of the active layer 210 away from the base substrate 200; forming a pattern of a gate metal layer 220 on a side of the gate insulation layer 215 away from the base substrate 200; forming an interlayer insulation layer 225 on a side of the pattern of the gate metal layer 220 away from the base substrate 200, wherein the buffer layer 206 and the interlayer insulation layer 225 constitute the insulation layer; forming the pattern of the source-drain metal layer 230 on a side of the interlayer insulation layer 225 away from the base substrate 200, wherein the pattern of the source-drain metal layer 230 is electrically connected to the pattern of the light-shielding metal layer 202 through the via-hole 501c penetrating the buffer layer 206 and the interlayer insulation layer 225; and forming a passivation layer 240 on a side of the pattern of the source-drain metal layer 230 away from the base substrate 200 (Figs. 1-9 and A; [0022-0091]).
In re Claim 20, Lim discloses the method according to claim 15, wherein the second conductive pattern 230 is in contact with the preset region RR of the first conductive pattern 202 through the via-hole 501c, to enable the second conductive pattern 230 to electrically connect to the first conductive pattern 202 (Fig. A).
Allowable Subject Matter
Claims 3-5, 10, 13, and 15-17 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter
In re Claim 3: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 3 as: “a ring-shaped protrusion surrounding the preset region, and the conductive protection structure is configured to cover the protrusion”, in combination with limitations of Claim 1 on which it depends.
In re Claim 15: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 15 as: “the first conductive pattern further comprises a ring-shaped protrusion surrounding the preset region, and the conductive protection structure is configured to cover the protrusion”, in combination with limitations of Claims 12 and 3 on which it depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheng, US2019/165002;
Zhou et al., US 2019/0172954;
Zhou et al., US 10,403,757.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893